United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                                                                              January 26, 2006
                 IN THE UNITED STATES COURT OF APPEALS
                                                                           Charles R. Fulbruge III
                              FOR THE FIFTH CIRCUIT                                Clerk



                                     No. 04-30984


      ROLAND PERKINS

                                                  Plaintiff-Appellee,

                                         versus

      CITY OF BATON ROUGE ET AL,

                                                  Defendants,

      PAT BONANNO, BOBBY ACHORD, and JOHN LAWTON


                                                  Defendants-Appellants.


               Appeal from the United States District Court for
                      the Middle District of Louisiana
                         (USDC No. 3:01-cv-87-B)
      _________________________________________________________


Before REAVLEY, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*1



      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
       Reviewing the summary judgment order de novo, we reverse the magistrate

judge’s order with respect to race discrimination for the following reasons:

1.     In denying summary judgment on the race discrimination claim, the magistrate

       judge’s order cites to two pages of the Bonanno deposition establishing that the

       individual defendants had supervisory authority over the plaintiff. There is no

       citation to evidence showing dissimilar treatment based on race.

2.     In his brief, the appellee cites to the affidavit of Clarence Gooding. Previously,

       Gooding joined with Perkins in filing a complaint with the EEOC. In his affidavit,

       Gooding explains that he believes night service duty was added to his warrant

       serving responsibilities “in retaliation for having filed the EEOC complaint.”

       Gooding does not explain how, or if, any Caucasian officers were exempted from

       this new responsibility.

3.     After reviewing the record de novo, the court does not see evidence of race

       discrimination. Appellants were entitled to summary judgment.

Reversed and Remanded.